Fourth Court of Appeals
                               San Antonio, Texas
                                   September 22, 2020

                         No. 04-19-00192-CR & 04-19-00193-CR

                                   John Joe AVALOS,
                                        Appellant
                                            v.
                                  The STATE of Texas,
                                        Appellee

                From the 437th Judicial District Court, Bexar County, Texas
                    Trial Court No. 2018-CR-7068 & 2016-CR-10374
                      Honorable Lori I. Valenzuela, Judge Presiding


                                     ORDER

Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Irene Rios, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       On August 10, 2020 the Appellant filed a motion for rehearing en banc. The Court
requests the State file a response on or before October 10, 2020.



                                                  _________________________________
                                                  Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of September, 2020.


                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court